Citation Nr: 0811550	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  07-05 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1960 to January 1963.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2005 rating decision by the Fort Harrison, Montana Department 
of Veterans Affairs (VA) Regional Office (RO).  In January 
2008, a videoconference hearing was held before the 
undersigned; a transcript of this hearing is associated with 
the claims file.  During the hearing, the veteran submitted 
additional evidence with a waiver of RO initial 
consideration.


FINDING OF FACT

The veteran's service-connected disabilities, which include 
total abdominal hysterectomy (TAH) rated 50 percent, right 
mastectomy (due to breast cancer) rated 40 percent, bone pain 
secondary to Tamoxifen for breast cancer rated 20 percent, 
and depression rated 10 percent, and are rated 80 percent 
combined, are reasonably shown to be of such nature and 
severity as to preclude her from participating in any regular 
substantially gainful employment.


CONCLUSION OF LAW

The schedular requirements for TDIU are met; a TDIU rating is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

        I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case; however, because the benefit sought is being 
granted, there is no reason to belabor its impact in this 
matter. 

        II. Legal Criteria

VA will grant a total evaluation for compensation purposes 
based on unemployability when the evidence shows that, by 
reason of service-connected disabilities, the veteran is 
precluded from obtaining or maintaining any gainful 
employment consistent with the veteran's education and  
occupational experience.  If there is only one such 
disability, it must be rated at 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability rated at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16 (a). 

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the non-disabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v.  
Derwinski, 1 Vet. App. 356, 358 (1991).  As further provided 
by 38 C.F.R. § 4.16(a), "Marginal employment shall not be 
considered substantially gainful employment."

The central inquiry is, "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  
38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

        III. Analysis

The veteran's service connected disabilities are TAH, right 
mastectomy (due to breast cancer), bone pain (secondary to 
Tamoxifen use for breast cancer), and depression.  Her TAH 
and mastectomy are rated 50 and 40 percent respectively, and 
the combined rating for her service-connected disabilities is 
80 percent.  Thus, her disabilities meet the schedular 
requirements for TDIU, under 38 C.F.R. § 4.16(a).

The veteran contends that her service-connected disabilities 
preclude her from obtaining and maintaining substantially 
gainful employment.  On review of the record, the Board finds 
it reasonable to conclude this is so.

The veteran has a high school education and last worked (in a 
family business) in 2001.  She currently volunteers, as able, 
for the American Legion.  At the January 2008 videoconference 
hearing, she testified that she is in constant pain and 
discomfort.  She stated that she takes 10 milligrams of 
Hydrocodone (a known narcotic) every six hours and, at times, 
has to get up in the middle of the night to take it.

On June 2007 VA examination, the examiner noted that the 
veteran was capable of sedentary and non-sedentary 
employment; and that she would best be suited in a position 
which required brief periods of sitting and standing.  The 
examiner opined that due to her bone pain the veteran would 
not be able to work a full 8-hour day; however, she could 
work part-time.  Furthermore, she would not be able to engage 
in employment requiring driving as she is only able to drive 
15 to 20 minutes before developing bone pain.  The examiner 
stated that the veteran would be limited in any occupation 
requiring driving, machine use, etc. due to her use of 
narcotics for the bone pain.

The Court has stated that the term "substantially gainful 
occupation" as used in 38 C.F.R. § 4.16(b), "refers to, at a 
minimum, the ability to earn a living wage." Bowling v. 
Principi, 15 Vet. App. 1, 7 (2001).  Additionally, a claimant 
is not engaged in a substantially gainful occupation if their 
annual income is below the poverty threshold for one person. 
Id.  A determination whether a person is capable of engaging 
in a substantially gainful occupation must consider both that 
person's abilities and his employment history.  See Faust v. 
West, 13 Vet. App. 342, 355 (2000), citing Gleicher v. 
Derwinski, 2 Vet. App. 26, 28 (1991).
Notably, volunteering or part time sedentary employment does 
not meet this standard.
Given the veteran's inability to sit for prolonged periods 
because of bone pain and the limitations on employment 
imposed by her extensive use of narcotics to control such 
pain, and in light of the VA examiner's opinion that the 
veteran's service connected disabilities would limit her 
employment capabilities to part-time work only, the Board 
concludes that the record reasonably establishes that by 
virtue of her service-connected disabilities the veteran is 
incapable of participating in regular substantially gainful 
employment.  Accordingly, a TDIU rating is warranted. 


ORDER

A total disability rating based on individual unemployability 
due to service connected disabilities is granted, subject to 
the regulations governing payment of monetary awards.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


